         Case 4:16-cr-40025-TSH Document 174 Filed 11/05/18 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       Docket No. 16-CR-40025-TSH
(1)     IVAN CRUZ-RIVERA and                         )
(2)     CARLOS JIMENEZ                               )
                                                     )
                       Defendants.                   )


      GOVERNMENT’S MOTION IN LIMINE CONCERNING THE ADMISSIBILITY
             OF LAW ENFORCEMENT LAY OPINION TESTIMONY

        The government anticipates that it will introduce opinion testimony from various law

enforcement officers, including Fitchburg Police Sergeant John E. Maki and Massachusetts State

Police Trooper David DiCrescenzo, concerning their observations of various matters and the

opinions that they drew from those observations. The government anticipates that this testimony

may cover the following topics, among others:

        (1) the distribution of heroin to areas in Massachusetts from areas outside of
            Massachusetts, specifically the New York and New Jersey areas, and the
            transportation of money derived from the sale of narcotics from Massachusetts back
            to the New York and New Jersey areas;

        (2) common packaging of currency relating to drug trafficking;

        (3) the process of “stepping on” heroin whereby individuals involved in the heroin
            distribution chain frequently will mix the heroin with other substances, thereby
            increasing the volume of product (and necessarily decreasing the purity level) for
            sale;

        (4) the organization and hierarchy of narcotics trafficking organizations, including
            testimony that in their experience, narcotics trafficking organizations customarily do
            not introduce suppliers to customers;

        (5) the estimated cost of ½ kilogram of heroin in Massachusetts in 2013;

        (6) the techniques utilized by law enforcement to detect and penetrate narcotics
            trafficking organizations, including the use of cooperating witnesses and/or

                                                 1
 
         Case 4:16-cr-40025-TSH Document 174 Filed 11/05/18 Page 2 of 5



           confidential sources, the use of undercover officers, controlled purchases of heroin,
           the use of recording devices, and the use of surveillance; and

       (7) interpretation of certain code words and seemingly innocuous phrases used by
           individuals involved in the pertinent drug transactions (in recorded conversations the
           government will seek to introduce) in an to attempt to disguise the fact that they were
           involved in the distribution of heroin and moneys owed


                                          ARGUMENT

       Fed. R. Evid. 701 governs opinion testimony by lay witnesses. Under the rule, a non-

expert witness may testimony in the form of opinion if the testimony is

               (a)    rationally based on the witness’s perception;

               (b)    helpful to clearly understanding the witness’s testimony or
                      to determining a fact in issue; and

               (c)    not based on scientific, technical, or other specialized
                      knowledge within the scope of Rule 702.

Fed. R. Evid. 701; see also United States v. Diaz-Arias, 717 F.3d 1, 11-13 (1st Cir. 2013)

(allowing the government to introduce lay opinion testimony from a Spanish-speaking state

trooper because it was helpful to the jury in drawing the inferences and conclusions necessary to

identify the defendant’s voice); United States v. Albertelli, 687 F.3d 439, 446–47 (1st Cir. 2012)

(lay opinion must be based on the witness’s perception, potentially helpful to the jury, and not

based on expert knowledge). “[T]he touchstone for the admissibility under Rule 701 of such lay-

opinion testimony is whether the testimony has the ‘potential to help the jury.’” United States v.

Spencer, 873 F.3d 1, 14 (1st Cir. 2017) (quoting Albertelli, 687 F.3d at 447). “Helpful testimony

is typically based on the lay expertise a witness personally acquires through experience, often on

the job.” Spencer, 873 F3.d at 14 (internal quotation and citations omitted).




                                                 2
 
         Case 4:16-cr-40025-TSH Document 174 Filed 11/05/18 Page 3 of 5



       Courts regularly permit law enforcement witnesses to testify about various matters within

their extensive experience as lay witness testimony under Rule 701. Such testimony often

concerns the modus operandi of drug distribution. United States v. Moon, 802 F.3d 135, 147–48

(1st Cir. 2015) (permitting officer’s testimony that drugs appeared to be heroin and crack cocaine

and that drug dealers often possess firearms was properly admitted under Rule 701); United

States v. Spencer, 873 F.3d at 13–14 (permitting officers’ testimony that defendants’ patterns of

conduct and speech were, on the basis of their experience, believed to be typical of those

working together as a team in selling drugs); United States v. Valdivia, 680 F.3d 33, 50–51 (1st

Cir. 2012) (permitting officer’s testimony that drug traffickers frequently put their phones in

fictitious names).

        “A police officer noticing patterns of behavior across criminal operations uses

straightforward logic to conclude a defendant’s behavior fits within that patterns and thus, does

not need to be qualified as an expert.” United States v. Vega, 813 F.3d 386, 394 (1st Cir. 2016).

Testimony by a law enforcement agent about the drug quantity signifying distribution as opposed

to personal use, the tools of the drug trade, and transportation of drugs are all admissible as lay

testimony. See United States v. Maher, 454 F.3d 13, 24 (1st Cir. 2006) (holding that an officer’s

testimony that, based on his experience, certain post-it notes were likely drug orders and the

number “4” likely referred to a quantity of drug found by law enforcement “did not cross the line

to become expert testimony”); United States v. Ayala–Pizarro, 407 F.3d 25, 29 (1st Cir. 2005)

(holding that an officer’s testimony that heroin seized at drug points was typically packed in

aluminum decks and that the heroin seized in the case was packaged in such decks was Rule 701

testimony). Agent testimony under Rule 701 is also admissible to explain coded language used

by drug traffickers. See, e.g., United States v. Belanger, 890 F.3d 13, 27–29 (1st Cir. 2018)



                                                  3
 
          Case 4:16-cr-40025-TSH Document 174 Filed 11/05/18 Page 4 of 5



(allowing testimony by a Special Agent in the Drug Enforcement Agency to help the jury

understand drug slang in recorded phone calls); United States v. Dunston, 851 F.3d 91, 97 (1st

Cir. 2017) (finding that the admission of a law enforcement officer’s testimony “was

comfortably within the ambit of the district court’s discretion” because the officer was

“knowledgeable about the idiom of the drug trade and, in particular, the vernacular of this group

of miscreants”).

        Here, the anticipated law enforcement testimony regarding the above-identified topics

will certainly assist the trier of fact to determine facts at issue in the case. A typical juror is

unlikely to be familiar with the practices of drug traffickers engaged in drug transactions.

                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney

                                                By:     /s/ Michelle L. Dineen Jerrett
                                                        MICHELLE L. DINEEN JERRETT
                                                        WILLIAM F. ABELY
                                                        Assistant United States Attorneys
                                                        United States Attorney’s Office
                                                        595 Main Street
                                                        Worcester, Massachusetts 01608
                                                        michelle.dineen.jerrett@usdoj.gov

Dated: November 5, 2018




                                                    4
 
         Case 4:16-cr-40025-TSH Document 174 Filed 11/05/18 Page 5 of 5



                                  CERTIFICATE OF SERVICE

       This is to certify that I have served counsel of record for the Defendants a copy of the
foregoing document by ECF.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018

                                  RULE 7.1 CERTIFICATION

       This is to certify that counsel to the United States has conferred with opposing counsel
and have attempted in good faith to resolve or narrow the issue.

                                      /s/ Michelle L. Dineen Jerrett
                                      MICHELLE L. DINEEN JERRETT
                                      Assistant U.S. Attorney
Dated: November 5, 2018




                                                 5
 
